Detailed Action
This action in response to amendments filed on 08/01/2022. 
This application was filed on 01/13/2021 which is continuation of application no. 14/959775 (now patent # US10909312 B1) filed on 12/04/2015 which claims priority to provisional application no. 62/088023 filed on 12/04/2014.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-25 are pending.
Claims 1-25 are rejected.

Applicant's Response
In Applicant's Response dated 08/01/2022, Applicant amended claims 1-3, 5, 8, 13, 21, and submitted replacement drawings sheets.  Applicant argued against various rejections previously set forth in the Office Action mailed on 03/02/2022.
In light of Applicant' s amendments and remarks, all objections to the drawings set forth previously are withdrawn.
In light of Applicant' s amendments and remarks, all rejections to the claims under 35 U.S.C. 112 set forth previously are withdrawn.
In light of applicant’s amendments/remarks, all rejections of claims under 102 and 103 set forth previously are withdrawn. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 7, 24 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1, 2, 9, and 22 of U.S. Patent No. 10909312 B1  Although the conflicting claims are not identical, they are not patentably distinct from each other because all of the  limitation of claims 1-2, 7, and 24 are disclosed or and/or reads on the limitations of claims 1, 2, 9, and 22 of U.S Patent No. 109099312 B1 (see table below for claim mapping).
Present Application 
US Patent 10909312 B1
1
1
2
2
7
9
24
22


Claims 13, 14, and 15 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 13, 14, and 15 of U.S. Patent No. 10909312 B1 in view of Hallwachs (US 2015/0363563 A1, referred herein after as D1).  All of the limitation of claims 13, 14, and 15 are disclosed by  and/or reads on the limitations of claims 13, 14, and 15 of U.S Patent No. 109099312 B1 (see table below for claim mapping) except for the limitation of “tailoring the configuration parameters to deliver an interaction with respective participant based on a characteristics related the respective participant” as recited in claim 13.
However, D1 (0014, 0016-0017, 0019-0020, 0060, 0064, 0105-0107, 0115, 0135, 0140-0142) discloses the above limitation in that D1 discloses detecting/storing/registering user location as user moves between different locations and collecting specific data (e.g. via sensors/input based on the detected location) and the data is provided to server or providers for further processing (0019, 0060).  Additionally, D1 0064 discloses providing data (for display) to users based on location of the user and identity of the user.
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention, to include the teachings of D1 as noted above.  This would have obvious for the purpose of displaying only specific data to users according users locations and/or access rights. 
Present Application 
US Patent 10909312 B1
13
13, 14
14
14
15
15




Allowable Subject Matter
	Claims 1-25 are allowable if rewritten to overcome double patenting rejections as noted above and/or via submission of proper terminal disclaimer. Reasons for allowance will held in abeyance until matters in the prosecution are closed.

Conclusion
	Applicant’s amendments necessitated any new grounds of rejections presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
See form 892 for additional cited prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAFA A AMIN whose telephone number is (571)270-3181.  The examiner can normally be reached on Monday-Friday 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MUSTAFA A AMIN/           Primary Examiner, Art Unit 2144